Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Groups 1-8,595+, claims 1-68, are drawn to methods of identifying a subject in need of therapeutic intervention by characterizing one or a combination of miRNAs or isomiRs from SEQ ID Nos 1-8,595. The number of possible combinations of miRNAs or isomiRs is so large that an accurate representation of the number of actual inventions characterized by the claimed recitation is not possible. Applicant is required to elect:
 A specific SEQ ID NO. or combination of SEQ ID NOs
A number of isomiRs or miRNA arms corresponding to the SEQ ID NO(s).
Either isomiRs OR miRNA corresponding to the election of isomiRs or miRNA arms number and corresponding SEQ ID NO(s). 
A specific positive example sample (a specific disease) or a specific negative example sample that corresponds to the elected SEQ ID NO or combination of SEQ ID NOs.
These elections are for the restriction requirement. They are not elections of species.


Claim 1 link(s) inventions 1-8,595+.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Groups 1-8,595+ lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups 1-8,595+ lack unity of invention because even though the inventions of these groups require the technical feature of identifying a subject to treat by isolating isomiRs or miRNAs to identify a disease signature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Londin (WO 2014/179765 A2) (in IDS dated 05/27/2020, reference 1).  
Londin teaches that miRNA are isolated and can be used to identify a disease type or disease stage (disease signature) before treatment (abstract, paras 0010, 0011, 0017, 0039, 0050).

Groups 1-8,595+ also lack unity of invention because the groups do not share the same or corresponding technical feature.
Since polynucleotides (SEQ ID NOs 1-8,595) are not homologous to each other, they fail to share a common structure i.e., a significant structural element. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules. Therefore, the sequences do not share any significant structural element and cannot be considered as having the same or corresponding technical feature.

Groups 1-8,595+ lack unity of invention because even though the inventions of these groups require the technical feature of isomiRs or miRNAs to identify a disease signature, this Li (Li et al. BMC Genomics 2012 13(suppl 1): S13). 
Li teaches that miRNA arm selections and isomiR patterns are significantly varied in human cancers and tumor tissue (abstract; page 2, col. 1, first-second full para). Li teaches that the miRNA arms derived from the same pre-miRNAs have different tissue expression preferences (abstract; page 2, col. 1, second full para). Therefore, Li necessarily teaches that miRNA arms cannot be considered as having any significant structural element (as arms indicate structure) and cannot be considered as having the same or corresponding technical feature due to significant variation, as shown by the expression ratios for tumor and non-tumor tissue. Li also teaches that some isomiR types preferentially occur in normal tissue compared to tumor tissue ((page 2, col. 1, first full para). Therefore, Li necessarily teaches that both specific isomiRs and miRNA lack unity of invention.
Li also teaches that mature miRNA present in different isoforms named isomiRs, which contribute to regulation differences (page 2, col. 1, first full para). Therefore, Li necessarily teaches that miRNA and isomiRs do not share any significant structural element (as different isoforms indicate structure) and cannot be considered as having the same or corresponding technical feature (as shown by regulation differences).


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Conclusion
Claims 1-68 are restricted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634